DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putz (US 20140148780 A1).

Regarding claim 1, Putz discloses a dual-action catheter system (catheter assembly 10), comprising: a catheter including a catheter lumen (lumen 18 [0027]); a bioelectric neuromodulation stylet of a diameter smaller than the lumen of the catheter (depth electrode 24, located within lumen 18 [0027]) for insertion of the bioelectric neuromodulation stylet within the catheter lumen; one or more electrodes positioned at a tip end (see section 5-5, as indicated in Fig. 2) of the bioelectric neuromodulation 

Regarding claim 2, Putz discloses wherein the tip end of the bioelectric neuromodulation stylet protrudes a predetermined distance from a distal end of the catheter when inserted within the catheter lumen (“electrical contacts 26 along depth electrode 24 have diameters such that they extend at least partially into windows 30” [0028]; windows 30 are located along distal end 5-5, see Figs. 1-3).

Regarding claim 3, Putz discloses wherein the delivery pathway comprises a space between the bioelectric neuromodulation stylet and a wall of the catheter that defines the catheter lumen (lumen 18 [0030], which can serve as a conduit for fluid flow). 

Regarding claim 4, Putz discloses wherein the bioelectric neuromodulation stylet is solid (“depth electrode 24 is comprised of a polyurethane material having a Shore A hardness of at least about 50” [0035]).




Regarding claim 10, Putz discloses further comprising a pharmacological delivery connection for receiving the pharmacological treatments for delivery through the delivery pathway (“continued fluid flow [through]…the secondary lumen 18” [0013]; “drug delivery and drainage” [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Putz, in further view of Mehta (US 9113912 B1).
. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Putz, in further view of Curtis (EP 3311880 A1).

Regarding claims 6 and 7, Putz discloses a dual-action catheter system (system 10), but does not explicitly state an anchor. However, Curtis, which discloses a neuromodulation system and thus exists in the applicant’s field of endeavor, discloses comprising a deployable stylet anchor positioned within a predetermined distance of a tip of the bioelectric neuromodulation stylet and positioned within a predetermined distance of a distal end of the catheter. Specifically, Curtis (EP 3311880 A1) discloses an anchor, stating,”…the lead anchor 170, as depicted in Figs. 12 and 13, is a fully implantable . 

Claims 9, 11-15 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putz in view of Sobotka (US 9192766 B2). 

Regarding claim 9, Putz discloses a stylet and wherein it can be removed from the assembly but does not necessarily disclose a decoupler connector. However, Sobotka, which discloses a neuromodulation device and exists in the applicant’s field of endeavor, discloses further comprising a stylet decoupler connector for selectively mechanically coupling the bioelectric neuromodulation stylet to a decoupler (disclosing wherein, “the neuromodulation assembly 21 may be transformed between the delivery and deployed states using other suitable mechanisms or techniques…i.e. being affixed to the distal portion 20 of the elongated shaft 16,” that is, a means of selectively mechanically coupling and decoupling the stylet to a connecting device). It would be obvious to one 

Regarding claim 11, Putz discloses a dual-action catheter system comprising a catheter and a bioelectric neuromodulation stylet, the catheter including a lumen that receives the bioelectric neuromodulation stylet, and where the dual-action catheter system delivers pharmacological treatments via a delivery pathway and further delivers bioelectric neuromodulation to the patient. Putz does not explicitly discloses a pain management system; however, Sobotka, which discloses a neuromodulation system and thus exists in the applicant’s field of endeavor, discloses a pain management system (system 10), a controller for the dual-action catheter system (control mechanism or remote control device “configured to allow for selective activation of the neuromodulation assembly 21” Col 9 lines 24-44); and a pain management application communicably coupled to the controller (automated control algorithm 30). It would be obvious to one of ordinary skill in the art to incorporate the pain management application as disclosed by Sobotka into the catheter system as disclosed by Putz such that it is possible to receive feedback on patient symptoms during and after administration of treatment, in order that treatment is accordingly calibrated, and patient outcome is optimized.

Regarding claim 12, Putz discloses wherein the bioelectric neuromodulation stylet includes electrodes positioned at a tip end of the bioelectric neuromodulation stylet for delivering the bioelectric neuromodulation to the patient (see section 5-5, as indicated in Fig. 2 featuring spaced electrical contacts 26 along depth electrode 24 [0028])).

Regarding claim 13, Putz discloses wherein the bioelectric neuromodulation stylet (depth electrode 24) includes a stylet lumen, and wherein the delivery pathway comprises the stylet lumen (lumen 18 [0030]).

Regarding claim 14, Putz discloses wherein the bioelectric neuromodulation stylet (depth electrode 24) is solid; and wherein the delivery pathway comprises a space between the bioelectric neuromodulation stylet and a wall defining the lumen of the catheter (lumen 18 [0030]).

Regarding claim 15, Putz in view of Sobotka discloses wherein the pain management application includes options for controlling the delivering of the pharmacological treatments and bioelectric neuromodulation to the patient (Sobotka discloses “a control mechanism…[allows] an operator to initiate, terminate and…adjust various operational characteristics…” Col 9 lines 24-44). Sobotka also discloses a combination of electrical 

Regarding claim 16, Putz discloses comprising: selectively delivering pharmacological treatments to the patient via a dual-action catheter system (catheter assembly 10; see Abstract and [0027-0028]); selectively delivering bioelectric neuromodulation treatments to the patient via the dual- action catheter system and controlling selectively delivering the pharmacological treatments (“facilitating concurrent… fluid flow” [0027]). Putz does not explicitly disclose pain management; however, Sobotka discloses a method for management of pain in a patient, including receiving a pain level input via the patient through a pain management application communicably coupled to a controller that is in turn communicably coupled to the dual-action catheter system (“energy source 26 may include one or more evaluation or feedback algorithms 31 to provide feedback to the clinician before, during, and/or after therapy.” (Col 9 lines 24-44); “the method 300…[includes] patient [being] assessed for measurements of perceived pain,” (Col 12 lines 18-19; more generally Col 12 lines 4-25) and also teaches controlling selectively delivering the bioelectric neuromodulation treatments to the patient based on the received pain level, stating, “inhibiting sympathetic neural activity 

Regarding claim 17, Putz in view of Sobotka discloses where the dual-action catheter system includes a catheter with a lumen that receives a bioelectric neuromodulation stylet therethrough (outer tube 12 and principal lumen 14 [0027-0028]); and wherein the pharmacological treatments and the bioelectric neuromodulation are selectively delivered under conditions where the bioelectric neuromodulation stylet (spaced electrical contacts 26 along depth electrode 24 [0028]) is inserted into the lumen of the catheter (“facilitating concurrent…fluid flow” [0027]). 

Regarding claim 18, Putz in view of Sobotka discloses wherein selectively delivering the pharmacological treatments is via a bioelectric neuromodulation stylet lumen (lumen 18 [0030]).

.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putz in view of Sobotka, and further in view of Curtis.

Regarding claim 20, Putz in view of Sobotka discloses selectively delivering the pharmacological treatments and selectively delivering the bioelectric neuromodulation ([0027-0028]). Putz does not explicitly disclose an anchor; however, Curtis discloses further comprising deploying a catheter anchor associated with the catheter, stating, “The lead anchor 170, as depicted in Figs. 12 and 13, is a fully implantable electrical medical accessory which is used in conjunction with both percutaneous 140 and paddle 141 stimulation leads. The primary function of the lead anchor 170 is to prevent migration of the distal tip of the lead 140,” ([0066]). ]). It would be obvious to one of ordinary skill in the art to incorporate the anchor as disclosed by Curtis into the catheter system as disclosed by Putz such that the stylet is secured in place and does not shift relative to device components or patient anatomy, in order to optimize therapeutic outcome. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140012357 A1 (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /JOHN R DOWNEY/Primary Examiner, Art Unit 3792